Citation Nr: 1520636	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  09-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefit Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in order to attempt to obtain the Veteran's outstanding private treatment records from the Baptist Hospital in Winston-Salem, North Carolina.  In its August 2014 remand, the Board directed that VA request these likely relevant records prior to adjudication.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Veteran. App. 611 (1992).  

It is clear from the record that the VA requested these records, however, it is not clear from the file that the records cannot be obtained, only that the AOJ's request lacked valid authorization.  Thus, in light of Stegall v. West, 11 Veteran. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.  

In addition, the Veteran should be informed that the requests for records from Piedmont Orthopaedic Associates resulted in responses indicating that they could not locate a patient with his name, date of birth and social security number, and that they did not have records prior to 2003.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he provide an updated completed release form (VA Form 21-4142), authorizing VA to request copies of any treatment records from Wake Forest Baptist Medical Center, Winston-Salem, North Carolina from December 1995.  Pursuant to instructions received from that facility in December 2014, the inquiry must be addressed to Wake Forest University Medical Center.

The Veteran should also be informed that Piedmont Orthopaedic Associates responded to VA's requests for records indicating both that they could not locate a patient with his name, date of birth and social security number, and that they did not have records prior to 2003.  The Veteran should be provided with an opportunity to submit those records.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow the opportunity to obtain and submit those records.

2.  Thereafter, ask the December 2011 VA examiner (or a suitable substitute if unavailable) to review the claims file, to specifically include any records added to the file after December 2011, and provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disability had onset during or was caused by the Veteran's active service, including as a result of injury therein.  The examiner's attention is directed to the Veteran's competent reports that he injured his right knee while serving in Germany.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").

The examiner should provide a complete rationale for any and all conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




